Case 1:18-cr-00425-JFK Document 71 Filed 03/02/21 Page 1 of 1

 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNIS weet ies. eo ee Eo

 

AT CRA TEREST CLI aT on

 

-- 2-55-55 --------x || B: Sf2feout
UNITED STATES OF AMERICA a .
—~v. =
18 Cr. 425 (JFK)
LAWRENCE MCAFEE, ORDER
Defendant.
ee

Following a February 23, 2021 conference; IT IS HEREBY
ORDERED that, Lawrence McAfee (the “defendant”) shall permit
Yolanda Labranche, Sarah Watson, Pretrial Services in the
Southern District of New York and Pretrial Services in the
District of New Jersey, to communicate with any mental health
provider, or medical professional treating the defendant,
regarding the defendant’s medical conditions, mental health,
medical history and treatments;

IT IS HEREBY FURTHER ORDERED that the Pretrial Services
Office shall make reasonable efforts to notify the defendant of

the terms of this order.

SO ORDERED. - fF us
Pe an a
Dated: New York, New York Ly ny ’ Llepri—

March 2, 2021 7 John F. Keenan
United States District Judge

 

 
